MEMORANDUM**
Borislav K. Bentchev, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
“Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s determination that Bentchev failed to establish that he suffered past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). In addition, substantial evidence supports the BIA’s conclusion that Bentchev failed to establish a *906well-founded fear of persecution on account of a statutorily protected ground. See id. at 336, 340.
Because Bentchev did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
This court lacks jurisdiction to consider Bentchev’s CAT claim because he failed to exhaust the issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.